DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20050146649 A1 (Sato, Takashi).



    PNG
    media_image1.png
    523
    434
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    390
    668
    media_image2.png
    Greyscale

Per claims 1 and 12-13, Sato teaches a display device comprising: a base [10]; a switching element disposed above the base [30]; 5a scanning line which supplies a scanning signal to the switching element [11a]; an insulating layer covering the switching element [42,43] and having a contact hole [882,804]; a pixel electrode disposed above the organic 10insulating layer and connected to the switching element through the contact hole [9a]; and a metal line disposed above the organic insulating layer and extending parallel to the scanning line [6a2,402, see figure 6], wherein 15the scanning line, the metal line and the contact hole overlap each other in planar view [see figure 6], and a light-shielding layer overlapping the scanning line and the contact hole [see paragraph 0128 and metal layer 402], wherein layers disposed between the organic insulating layer and the light-shielding layer are recessed toward 10an inside of the contact hole [see layer 402 which includes the top shielding layer and the lower layer both recessed towards the an inside of the hole], and thereby form a recessed portion, and the light-shielding layer covers a corner portion formed at an edge of the recessed portion [see figures 6-7, the layer 402 complete covers the contact hole or the corner portion].
 Sato does not teach an organic insulating layer.  However, it was common knowledge to substitute organic insulating layers for inorganic insulating layer in order to simplify manufacturing and create a flat surface.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art. 
Per claims 2 and 15, Sato teaches the display device of claim 1, wherein the scanning line has a first line width at a position overlapping the contact hole [see the width of the scan 11a near the contact holes 804 and 882 in figure 6], and 20the metal line has a second line width less than the first line width at the position overlapping the contact hole [see metal layer 6a2 which within scan line 11a].  
Per claims 3 and 16, Sato teaches the display device of claim 2, the second line width, [see figure 6] is greater than the first opening width and less than the first line width [see line width of the metal layer 6a2 is narrower than the scan line or first line width].  Sato lacks the contact hole has a first opening width at a 25lower end portion on a side close to the switching element.  However, common knowledge teaches form tapered contact holes in order to simplify manufacturing.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art. 
Per claims 4 and 17, Sato teaches the display device of claim 3, wherein 30the contact hole has a second opening width at an upper end portion on a side opposite to the lower end portion, and the second line width is greater than the second opening width [see the widths shown in figure 6].  
Per claims 5 and 18, Sato teaches the display device of claim 1, wherein the- 27 - metal line is recessed toward an inside of the contact hole at a position overlapping the contact hole [see figure 7, contact holes 804 and 882].  
Per claim 9, Sato teaches the display device of claim 1, further comprising a filling material filling an inside of the 20contact hole, wherein the metal line is located above the filling material [see metal layers 6a2 which include three layers the lower material fills the hole and the top layer of 6a2 is above the lower layers].  
Per claim 10-11 and 19-20, Sato teaches the display device of claim 1.  Sato lacks, but common knowledge teaches, a color filter covered with the organic 25insulating layer wherein a plurality of color filters disposed respectively for a plurality of subpixels, wherein the contact hole is located in a gap formed 30between adjacent two of the color filters.  Reduced cell thickness would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20050146649 A1 (Sato, Takashi), as applied to claims 1-5, 9-13, and 15-20 above, and further in view of US 20170115517 A1 (WU; Yue).

    PNG
    media_image3.png
    226
    249
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    213
    432
    media_image4.png
    Greyscale

Per claim 14, Sato teaches the display device of claim 12, but lacks the light-shielding layer formed with a light-shielding resin filling 20the recessed portion and protruding over around the recessed portion.  However, Wu’s figure 2 teaches the light-shielding layer formed with a light-shielding resin filling 20the recessed portion and protruding over around the recessed portion [19].  Simplified manufacturing would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Wu with Sato. 

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Per claim 6, Sato teaches the display device of claim 5.  The prior art in combination with the limitations of claim 5 does not teach a common electrode to which a common voltage 5is applied, wherein the common electrode has a recessed portion recessed toward the inside of the contact hole, and the metal line covers a corner portion formed at an edge of the recessed portion.  
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871